• DEBT on escape, claration. Special demurrer to the de-
The demurrer was again argue at this term, and the Court confirmed the opinion of the late Judges by decisions, that nominal plaintiff in ejectment cannot maintain an action against a sheriff for an escape of a defendant committed in his name for the damages and costs recovered in the action of ejectment; and that a sheriff, as keeper of the prison to which is committed a debtor from another County, is not liable for the negligent escape of such debtor.
Judgment for defendant.